Citation Nr: 1447479	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-18 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from February 1979 to February 1992.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The matter before the Board pertains to a claim for service connection for dental disability for compensation purposes.  To the extent the Veteran may wish to pursue a claim for service connection for a dental disorder for treatment purposes, he should file a claim for this purpose with the RO.


FINDING OF FACT

The Veteran does not have a dental condition resulting from a combat wound or other service trauma.


CONCLUSION OF LAW

Service connection for compensation purposes for a dental disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Duty to Notify

Proper notice from VA must inform the claimant and representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran was notified via a letter dated in May 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  VCAA notice was completed prior to the initial AOJ adjudication of the claim.  Pelegrini.

Duty to Assist

Service treatment records are associated with the claims file, as are VA and private medical records.

The Board has considered whether it should obtain a medical opinion regarding a possible relationship between a dental disability and the Veteran's military service.  38 C.F.R. § 3.159(c)(4).  The Board finds, however, that such an opinion is not necessary to decide this claim as the evidence of record currently contains sufficient competent medical evidence to decide the claim.  Additionally, there is no indication or even an assertion of dental trauma in service.

Applicable Laws-Service connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4, provides compensable disability ratings for the loss of teeth due to the loss of substance of the body of the maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  It is noted that these ratings apply only to bone loss through trauma or disease such as osteomyelitis and not to the loss of the alveolar process as a result of periodontal disease.

VA law provides that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment, and rating action should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Veteran asserts that he was exposed to chemicals during his military service in Iraq.  He contends that he had pain in his mouth and teeth upon separating from service but did not seek dental treatment until 2005.

The Veteran's service dental treatment records reveal that in January 1987 the Veteran complained of and was treated for an abscess in his left upper anterior teeth.  Facial gingival swelling was noted.

The Veteran's service treatment records reveal that he declined to undergo an examination at the time of his separation from service.  An October 1992 dental record indicates that the Veteran also declined to undergo a dental screening on October 2, 1992, by stating that he did not wish to be "checked out" at that time.

Private treatment records dated in October 2005 from the office of LB, DDS, reveal that the Veteran had his upper and lower teeth extracted and replaced with dentures.

In this case there is no showing, or, just as importantly, no assertion that the Veteran suffered any dental trauma during service or had any teeth extracted or missing during service.  Not only is there no assertion of any missing teeth during service (missing teeth may be compensable for rating purposes under Diagnostic Code 9913, loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity), the Note immediately following Diagnostic Code 9913 states that such ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  Here, there is no evidence or assertion of any bone loss through trauma.  Further, while the Veteran was treated for some dental complaints during service in 1987, it has been held that the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service (see 38 C.F.R. § 3.306(b)(1) (2012); VAOGCPREC 5-97), and that absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to VA dental examinations or outpatient dental treatment.  Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  Moreover, 38 C.F.R. § 3.306(b)(1) specifically provides that service connection is not warranted for the usual effects of an ameliorative procedure, unless the "disease or injury" was otherwise aggravated by service.

In sum, the record does not indicate that any trauma during service caused damage to the jaw that resulted in a dental disability, and the Veteran has not presented any competent medical evidence that he has a dental disorder for which service-connected compensation may be granted.

A review of the evidence has revealed that a dental disorder for VA compensation purposes is not shown by the evidence of record.  As the preponderance of evidence is unfavorable to the claim, the Board must deny the appeal and there is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a dental disorder is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


